DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 3/22/2022, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
The drawings were previously objected to because boxes (4) and (5) in Fig. 1 lacked descriptive legends. 
The applicant has amended Fig. 1 to address this. The examiner finds the applicants submission to be sufficient, therefore the objection to the drawings is hereby withdrawn.
Applicant’s arguments, see page 7, filed 3/22/2022, with respect to the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. 
The abstract was previously objected to for including legal phraseology. 
The abstract has been amended by the applicant to address this. The examiner finds the applicants submission to be sufficient, therefore the objection to the abstract is hereby withdrawn. 
Applicant’s arguments, see page 7, filed 3/22/2022, with respect to claims 7-10 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 7-10 has been withdrawn. 
Claims 7-10 were previously rejected as indefinite.
The applicant has amended these claims to address the indefiniteness rejections. The examiner finds the applicants submission to be sufficient, therefore the 35 U.S.C 112(b) rejections of claims 7-10 are hereby withdrawn. 
Applicant’s arguments, see pages 7-9, filed 3/22/2022, with respect to the rejection(s) of claim(s) 1-2, 4-7, and 10 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burckel et al. (FR 2892510 A3), herein referred to as Burckel.
Independent claims 1 and 7 are amended to recite that the resistive element (2) extends into the fluid storage container (1) to contact fluid within the fluid storage container. 
Gunter teaches a resistive element that is placed outside a tank of fluid, and as a result, does not extend into the fluid storage container (1) to contact fluid within the fluid storage container as recited in the Applicant's claims. 
The present application discloses a system and method for identifying the conditions of fluids inside a container by means of a resistive element (see paragraph 1). As stated in the application, for systems designed to inject water (coolant) in internal combustion engines, the  water must be free of contaminants, mineral salts (demineralized), and electrical loads (deionized). Such a condition is imperative for the preservation of the internal components of the system against corrosion, obstructions, and clogging (see paragraph 14). In addition, the present application provides information regarding the state of the fluid (e.g., if the water if frozen (solid) - see paragraph 23). Furthermore, the present application discloses a way to determine if there is water in the tank to be used by a water injection system (see paragraph 49). To achieve the technical effects and objectives disclosed above, the claims recite at least one resistive element extending into a fluid storage container and configured to contact the fluid within the fluid storage container. The contact of the resistive element with the fluid allows the control unit associated with the resistive element to identify the condition of the fluid. (see claim 1) The resistive element is capable of identifying the condition of the fluid because the electrical resistance value varies with temperature (see paragraph 43). The control unit applies a voltage to read the resistive value (see paragraph 44) and identifies the condition of the fluid comprised in the storage container (see paragraph 46). 
The term “condition” is defined in paragraphs 14 and 17: 
[0014] "[...] the water to be injected must be free of contaminants, mineral salts (demineralized) and electrical loads (deionized). Such a condition is imperative for the preservation of the internal components of the system against corrosion, obstructions, and clogging." and [0017] "For this application condition to be achieved, the water must be pure, filtered, and deionized." 
Gunter discloses a system to identify a liquid level within a container (see summary). Gunter discloses in paragraph 8 that the objective of the invention is to create a level limit indicator without interfering with the interior of the liquid container. Therefore, Gunter teaches away from the present invention because it is designed to work exclusively outside of the container as disclosed in paragraph 8. In contrast, claim 1 recites a resistive element extending into the fluid container and configured to contact the fluid. 
 Additionally, Gunter's system is not able to identify the condition of a fluid but only its level within a container. That is because the system disclosed by Gunter works very differently from the system and method recited in the Applicant's claims. Gunter's system comprises two resistors and two temperature sensors. When the fluid level is below the upper resistance, the upper resistance temperature varies and a temperature difference between the upper resistance and lower resistance is obtained by the temperature sensors. Gunter discloses a much more complex system to obtain only a fluid level and the level is obtained from outside of the container. In view of this, Gunter discloses a system that is different from the system and method claimed by the Applicant, and has a different objective and different technical effect. Since Gunter teaches away from putting a resistive element in contact with a fluid inside a container, it would not have been obvious to combine Gunter with "Shenzhen", "Noguchi" or any other cited art. Furthermore, any such combination would change the principle of operation of Gunter and would therefore be improper. The NPL is only cited for teaching a PTC heating element and does not teach or suggest the subject matter of claims 1 and 7. Claims 1 and 7 therefore define over the cited references for at least these reasons. Thus, claims 1 and 7 are in condition for allowance. Claims 2-6 and 8-11 depend from claim 1 or claim 7 and are in condition for allowance for at least the same reasons. 
The examiner finds the applicant’s arguments and amendments sufficient to overcome the previous rejections in view of Gunter, and therefore said rejections are hereby withdrawn. However, the examiner notes with respect to the applicant’s argument in regard to identifying a condition, the claims do not specify what type of condition is being identified or monitored, and a liquid level is a condition according to one of ordinary skill in the art therefore any system or method that determines or identifies a state or condition of a liquid with respect to the claimed invention is considered to teach the claimed invention. 
Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burckel et al. (FR 2892510 A3), herein referred to as Burckel (see English translation cited as NPL on PTO-892 form). 
Regarding Claim 1, Burckel discloses a system (“test device shown schematically in figure 1”) for identifying the condition of a fluid (item 130, figure 1) inside a container (item 120, figure 1) (page 1 – lines 14-20), the system (see figure 1) comprising: 
	at least one fluid storage container (item 120, figure 1) (page 1 – lines 21-22); 
	the system (see figure 1) being CHARACTERIZED by further comprising: 
	at least one resistive element (item 110, figure 1) extending into the at least one fluid storage container (item 120, figure 1) and configured to contact a fluid (item 130, figure 1) within the at least one fluid storage container (item 120, figure 1) (page 1 – lines 23-26); and 
	at least one control unit (not shown within item 180, figure 1) associated with the resistive element (item 110, figure 1) (page 1 – lines 26-30 – the dashboard is considered to comprises a control unit as it comprises power supply means for generating and controlling an electric current for passing through the resistive element 110 as well as measurement means for measuring the initial voltage and determines the oil level based on initial and final voltage values).  
Regarding Claim 2, Burckel discloses the system according to claim 1, CHARACTERIZED in that the resistive element (item 110, figure 1) comprises a resistance that varies with the temperature (page 1 – lines 32-37).  
Regarding Claim 3, Burckel discloses the system according to claim 1, CHARACTERIZED in that the resistive element (item 110, figure 1) comprises a PTC-type resistor (page 1 – lines 35-37).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burckel et al. (FR 2892510 A3), herein referred to as Burckel (see English translation cited as NPL on PTO-892 form), in view of Ansaldi et al. (EP 1314968 A1), herein referred to as Ansaldi.
Regarding Claim 4, Burckel discloses the system according to claim 1, CHARACTERIZED in that the control unit (not shown within item 180, figure 1) but fail to disclose the control unit comprises a processing unit.  
However, Ansaldi discloses a system for detecting a level of a fluid in a tank that includes resistive means and includes a control unit (ECU, figure 1) that comprises a processing unit (“a microprocessor and associated accessories such as memories, input/output ports, etc.” - para. 0009, also see para. 0012-0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system as taught by Burckel to include a control unit that comprises a processing unit for the advantageous purpose of processing the various measurements into a tangible and understandable value and/or providing an indication of a system failure for displaying to a driver/operator of a vehicle, so that they may act accordingly depending on the system indication.
Regarding Claim 5, Burckel in view of Ansaldi discloses the system according to claim 4, CHARACTERIZED in that the processing unit (“a microprocessor and associated accessories such as memories, input/output ports, etc. – para. 0009 - Ansaldi) comprises an electronic control unit (ECU, figure 1 – Ansaldi) .  
Regarding Claim 6, Burckel discloses the system according to claim 1, CHARACTERIZED in that the control unit (not shown within item 180, figure 1 - Burckel) comprises a heater control unit (the power supply means for generating an electric current and controls the current provided to the resistive probe 110 which heats resistive probe 110 is considered to be a heater control unit) but fails to disclose the control unit comprising a processing unit (4).  
However, Ansaldi discloses a system for detecting a level of a fluid in a tank that includes resistive means and includes a control unit (ECU, figure 1) that comprises a processing unit (“a microprocessor and associated accessories such as memories, input/output ports, etc.” - para. 0009, also see para. 0012-0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system as taught by Burckel to include a control unit that comprises a processing unit for the advantageous purpose of processing the various measurements into a tangible and understandable value and/or providing an indication of a system failure for displaying to a driver/operator of a vehicle, so that they may act accordingly depending on the system indication.
Regarding Claim 7, Burckel discloses a method for measuring the condition of fluids (item 130, figure 1) inside a container (item 120, figure 1) (page 1 – lines 14-20), CHARACTERIZED by comprising the steps of: 
	obtaining, with a control unit (not shown within item 180, figure 1) of a resistive element (item 110, figure 1), an electric reading (initial Uo and final Ut voltages – page 2, lines 47-49) of the resistive element (item 110, figure 1), the resistive element (item 110, figure 1) extending into a fluid storage container (item 120, figure 1) to contact fluid (item 130, figure 1) within the fluid storage container (item 120, figure 1);
	processing the information (“The voltage difference between the final voltage UT at time T and the initial voltage Uo at time To is directly representative of the level of liquid 130 in which probe 110 is immersed” – page 2, lines 47-49 - is considered a processing of the information) obtained by the control unit (not shown within item 180, figure 1) of the resistive element (item 110, figure 1); 
	identifying, through the processed information, the conditions (liquid level – page 2, line 49) of the fluid (item 130, figure 1) in contact with the resistive element (item 110, figure 1); and providing the information (via item 180, figure 1) on the state (liquid level – page 2, line 49) of the fluid (item 130, figure 1) stored in the fluid storage container (item 120, figure 1).  
Burckel fails to disclose explicitly processing the information obtained by the control unit with a processing unit.
However, Ansaldi discloses a system for detecting a level of a fluid in a tank that includes resistive means and includes a control unit (ECU, figure 1) that comprises a processing unit (“a microprocessor and associated accessories such as memories, input/output ports, etc.” - para. 0009, also see para. 0012-0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system as taught by Burckel to include a control unit that comprises a processing unit for the advantageous purpose of processing the various measurements into a tangible and understandable value and/or providing an indication of a system failure for displaying to a driver/operator of a vehicle, so that they may act accordingly depending on the system indication.
Regarding Claim 10, Burckel in view of Ansaldi discloses the method for measuring the condition of fluids inside a container according to claim 7, CHARACTERIZED by being executed in a system (see figure 1 – Burckel) for reading the condition of fluids (item 130, figure 1 - Burckel) inside a container (item 120, figure 1 - Burckel), the system (see figure 1 – Burckel) comprising: 
	the fluid storage container (item 120, figure 1 - Burckel); 
	the resistive element (item 110, figure 1 - Burckel) associated with the fluid (item 130, figure 1 – Burckel); and 
	the control unit (not shown within item 180, figure 1) associated with the resistive element (item 110, figure 1) (page 1 – lines 26-30 – the dashboard is considered to comprises a control unit as it comprises power supply means for generating and controlling an electric current for passing through the resistive element 110 as well as measurement means for measuring the initial voltage and determines the oil level based on initial and final voltage values).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burckel et al. (FR 2892510 A3), herein referred to as Burckel (see English translation cited as NPL on PTO-892 form), in view of Ansaldi et al. (EP 1314968 A1), herein referred to as Ansaldi, as applied to claim 7, in view of Noguchi et al. (JP2010025755 A – see cited English translation referenced limitations below), herein referred to as Noguchi.
Regarding Claim 8, Burckel in view of Ansaldi disclose the method for measuring the condition of fluids inside a container according to claim 7.
Burckel in view of Ansaldi fail to disclose CHARACTERIZED in that the state of the fluid identified by the processing unit is associated with a lower limit and an upper limit of resistivity associated with the material of the resistive element.
However, Noguchi does disclose CHARACTERIZED in that the state of the fluid identified by the processing unit is associated with a lower limit and an upper limit of resistivity associated with the material of the resistive element (para. 0010-0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method for measuring the condition of fluids inside a container as taught by Burckel in view of Ansaldi to include identifying the state of the fluid identified by the processing unit is associated with a lower limit and an upper limit of resistivity associated with the material of the resistive element as taught by Noguchi for the advantageous purpose of detecting that the level of a liquid in a container is below a predetermined limit level based on the electric resistance and accurately suppressing an occurrence of liquid level misjudgment as taught by Noguchi in para. 0001 and 0007. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burckel et al. (FR 2892510 A3), herein referred to as Burckel (see English translation cited as NPL on PTO-892 form), in view of Ansaldi et al. (EP 1314968 A1), herein referred to as Ansaldi, as applied to claim 7, in view of Qin et al. (CN 100416076 C), herein referred to as Qin (see English translation cited as NPL on PTO-892 form). 
Regarding Claim 9, Burckel in view of Ansaldi disclose the method for measuring the condition of fluids inside a container according to claim 7.
Burckel in view of Ansaldi fail to disclose the method CHARACTERIZED in that the method further comprises the step of the control unit 33 increasing the voltage applied to the resistive element (2) if the processing unit (4) identifies that the fluid contained inside the fluid storage container (1) is in a solid state such that the resistive element (2) heats the fluid.  
However, Qin does disclose “The invention claims a low-pressure oil supply system of diesel vehicle. known that running of diesel vehicle in winter, because of low temperature, often occurs in oil tank and oil diesel oil is frozen condensation phenomenon, the oil path , blocking cannot normally supplied to the engine, the vehicle is running. especially from warm southern drives in the cold northern or mountainous area using the low-grade diesel oil vehicle, because of the temperature difference change is very large, the diesel oil is easy to be coagulated. If the high-cold mountain area meeting this condition, the vehicle cannot travel, people and vehicle for a long time in the low-temperature environment, it is easy to cause worker injury, and even will endanger the life safety of passengers.” In the first paragraph of the Technical Field on the Invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method as taught by Burckel in view of Ansaldi to further comprises the step of the control unit 33 increasing the voltage applied to the resistive element (2) if the processing unit (4) identifies that the fluid contained inside the fluid storage container (1) is in a solid state such that the resistive element (2) heats the fluid for the advantageous purpose of avoiding oil coagulation which impacts the performance of the vehicle and the safety of the passengers riding inside as taught by Qin (see cited portion above).
Regarding Claim 11, Burckel in view of Ansaldi disclose the system according to claim 7.
CHARACTERIZED in that the resistive element (item 110, figure 1) is configured to heat (page 1 – lines 32-37) the fluid (item 130, figure 1).
Burckel in view of Ansaldi fail to disclose the system being configured to heat the fluid when a processing unit (4) determines, via information obtained from the resistive element (2), that the fluid is below a threshold temperature.
However, Qin does disclose “The invention claims a low-pressure oil supply system of diesel vehicle. known that running of diesel vehicle in winter, because of low temperature, often occurs in oil tank and oil diesel oil is frozen condensation phenomenon, the oil path , blocking cannot normally supplied to the engine, the vehicle is running. especially from warm southern drives in the cold northern or mountainous area using the low-grade diesel oil vehicle, because of the temperature difference change is very large, the diesel oil is easy to be coagulated. If the high-cold mountain area meeting this condition, the vehicle cannot travel, people and vehicle for a long time in the low-temperature environment, it is easy to cause worker injury, and even will endanger the life safety of passengers.” In the first paragraph of the Technical Field on the Invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system as taught by Burckel in view of Ansaldi to further comprise the system being configured to heat the fluid when a processing unit (4) determines, via information obtained from the resistive element (2), that the fluid is below a threshold temperature for the advantageous purpose of avoiding oil coagulation which impacts the performance of the vehicle and the safety of the passengers riding inside as taught by Qin (see cited portion above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to systems and methods for identifying the condition of fluids inside a container, by means of a resistive element associated with a control unit of the resistive element. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858